                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                             BILLINGS DIVISION


MISTY METCALF,                                Case No. CV-18-11-BLG-SPW

                     Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

ONEOK, INC.,

                     Defendant.




       IT IS ORDERED AND ADJUDGED Judgment is entered in favor of
 defendant ONEOK, INC. and against Misty Metcalf as entered in the Court's Order
 E.C.F. 29 filed on July 1, 2019.

        Dated this 2nd day of July, 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ E.Hamnes
                                  E.Hamnes , Deputy Clerk
